Per Curiam.

This point appears not to have been decided in this court. But the practice is well settled in the, *238English courts in cases of ejectment; and in the Court of E. B. the rule is extended to other actions, whether the former action was in that court, or in the Court of C. P. We shall adopt the rule of the K, B., and grant the motion. The plaintiff, therefore, cannot proceed in this court, until he has paid the costs of the nonsuit in the court below.
Rule granted.(a)

 Vide Stebbins v. Grant, ante, p. 196. 1 Dunlap’s Pr. 337. 3 Bos. & Pull. 23. n. (a) 2 Term Rep. 511. and n. (a)